DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 07/12/2022. Claims 2, 7, 14, and 18 are amended. Claims 1, and 8 are cancelled. Claim 22 newly added. Claims 2-7, and 9-22 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner Note
Applicant’s amendment  to claim 14 obviates previously raised claims 14-21, 35 U.S.C .101 claim rejections.
Terminal Disclaimer


The terminal disclaimer filed on 07/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10785192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-7, and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relating to various arrangements for performing secure domain name system (DNS) routing are presented. A secure signature may be generated using an internet protocol (IP) address of an authorized device. An encoded character string may be generated that comprises the IP address. The domain name server may receive a request for an IP address mapped to the hostname. The hostname may be validated using the secure signature. The IP address of the authorized device may be decoded from the encoded character string at least partially in response to the hostname being validated by the domain name server. The IP address decoded from the encoded character string may be transmitted at least partially based on the hostname being validated and the request for the IP address.
Regarding claims 2, and 14, although the prior art of record teaches receiving, by a domain name server from the streaming media client, a request for an IP address mapped to a hostname; transmitting, by the domain name server to the streaming media client, the IP address decoded from the encoded character string at least partially based on the hostname being validated and the request for the IP address.
None of the prior art, alone or in combination teaches the hostname is constructed using a secure signature from a private streaming media (PSM) server device, an encoded character string and a designated domain name; and the secure signature was generated by the PSM server device using a secure key; validating, by the domain name server, the hostname using  the secure signature and a corresponding secure key accessible by the domain name server to determine that the PSM server device is authorized to have the hostname published by the domain name server; decoding, by the domain name server, the IP address of the PSM server device from the encoded character string of the hostname in view of the other limitations of claims 2, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496